Citation Nr: 0311902	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-02 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to Survivor's Dependent's Educational Assistance 
(DEA) eligibility, under the provisions of Chapter 35, 
Title 38, United States Code, for periods of enrollment in 
law school from August 1994 to May 1997.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran had active service from April 1964 to July 1985.  
He died in April 1998.  The appellant is a daughter of the 
veteran.  To avoid any confusion, the Board notes at this 
point that a separate appeal based on a claim for DEA 
benefits by another daughter of the veteran was the subject 
of a prior Board decision.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in May 1999, a statement of the case was issued in January 
2000, and a substantive appeal was received in February 2000.  
The appellant testified at a Board videoconference from the 
Los Vegas, Nevada, Regional Office in December 2002.  The 
case was then transferred to the Board from the Reno, Nevada, 
Regional Office.  The appellant is not represented in 
connection with this appeal.


REMAND

A review of the facts of this case reveals that by rating 
decision in October 1994, a 100 percent combined service 
connection disability rating was awarded to the veteran.  By 
letter dated in May 1994, the appellant was informed that her 
claim for education benefits under Chapter 35 was denied at 
that time based on a finding that the evidence did not show 
that the veteran's total service-connected disability was 
permanent in nature.  The appellant apparently attended law 
school from August 1994 to May 1997.  

The veteran died in April 1998.  By rating decision in 
November 1998, service connection for the cause of the 
veteran's death was established, and eligibility to Chapter 
35 benefits was established based on the grant of service 
connection for the cause of the veteran's death.  By letter 
dated in December 1998 the appellant was notified that her 
claim under Chapter 35 was denied because she was over the 
age of 26 years at the time of the veteran's death.  The 
appellant initiated an appeal, and a statement of the case 
was issued in January 2000.  The statement of the case also 
indicated that the appellant's appeal was denied because she 
was over the age of 26 years at the time of the veteran's 
death. 

However, by rating decision in July 2000, the RO undertook a 
de novo review of the veteran's file, including evidence not 
considered prior to the veteran's death, and determined that 
the veteran was in fact permanently disabled from the time of 
a July 11, 1996, examination.  The RO then concluded that 
basic eligibility under Chapter 35 was established from July 
11, 1996.  One of the appellant's contentions is that she 
should at least be awarded Chapter 35 benefits for qualifying 
periods of education after that date.  However, it does not 
appear from the claims file that the RO has formally 
considered the impact, if any, of the July 2000 rating 
decision on the appellant's claim.  Moreover, it does not 
appear that a supplemental statement of the case based on the 
July 2000 rating decision has been issued.  The Board 
therefore finds that it may not properly proceed with 
appellate review at this time. 

Additionally, the Board notes that subsequent to the RO's 
decision and statement of the case, Congress revised the law 
governing, in pertinent part, effective dates for awards of 
Chapter 35 benefits.  See Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 
(Nov. 1, 2000).  When a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In this case, the RO 
has not yet considered the appellant's claim pursuant to the 
Act noted above



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should review the claims file and 
determine the impact, if any, on the 
appellant's claim of the July 2000 rating 
decision which established eligibility to 
Chapter 35 benefits from July 11, 1996.  
In reviewing the claim, the RO should 
also specifically consider the impact, if 
any, of the amendment to 38 U.S.C.A. 
§ 5113 pursuant to Veterans Benefits and 
Health Care Improvement Act of 2000 with 
regard to the effective date for an award 
of Chapter 35 benefits.  The appellant 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




